             Case 3:18-cv-06582-WHA Document 74 Filed 01/04/19 Page 1 of 3



 1 BOERSCH SHAPIRO LLP
   Martha Boersch (State Bar No. 126569)
 2 Mboersch@boerschshapiro.com

 3 Lara Kollios (State Bar No. 235395)
   Lkollios@boerschshapiro.com
 4 1611 Telegraph Ave., Ste. 806
   Oakland, CA 94612
 5 Telephone: (415) 500-6640

 6

 7 Attorneys for Defendant
   James Quach
 8

 9                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN FRANCISCO DIVISION
12
                                                          Case No. 18-cv-06582-WHA
13   GENENTECH, INC.,
14                                                        DECLARATION OF MARTHA
                            Plaintiff,                    BOERSCH IN SUPPORT OF
15                                                        DEFENDANT JAMES QUACH’S
                 v.                                       JOINDERS IN DEFENDANTS’ MOTIONS
16                                                        TO STAY PROCEEDINGS PENDING
     JHL BIOTECH, INC. et al.,                            RESOLUTION OF CRIMINAL CASE;
17                                                        OPPOSITIONS TO PRELIMINARY
                            Defendant.                    INJUNCTION AND TO DISMISS
18
                                                          Date:      February 14, 2019
19                                                        Time:      8:00 a.m.
                                                          Dept:      Courtroom 12, 19th Floor
20                                                        Judge:     Hon. William H. Alsup

21                                                        Complaint Filed: October 29 2018
                                                          Trial Date: Not Set
22

23          I, Martha Boersch, hereby declare under penalty of perjury under the laws of the State of
24 California and this Court as follows:

25          1.        I am counsel of record for defendant James Quach, one of the named defendants in
26 this action. I make this declaration in support of James Quach’s joinders in defendants’ motions to
27 stay proceedings pending resolution of criminal case; oppositions to preliminary injunction, and to

28

                                                   1         DECLARATION OF MARTHA BOERSCH
                                                                       Case No. 18-cv-06582-WHA
              Case 3:18-cv-06582-WHA Document 74 Filed 01/04/19 Page 2 of 3



 1 dismiss. I have personal knowledge of the matters stated herein, which are true, and, if called as a

 2 witness, I would make the same declarations in court.

 3          2.      On October 25, 2018, James Quach was indicted by a federal grand jury on charges
 4 including theft of trade secrets, 18 U.S.C. § 1832, violations of the Computer Fraud and Abuse Act,

 5 18 U.S.C. § 1030, and related charges for conspiracy, aiding and abetting, and criminal forfeiture.

 6 United States v. Lam, et al.; Case No. 3:18-cr-00527-WHA.

 7          3.      Four days later, Genentech filed its civil complaint in this matter. In its complaint,
 8 Genentech alleges that Mr. Quach joined an ongoing conspiracy to steal Genentech’s trade secrets in

 9 the spring of 2017 and “[t]hereafter, on three separate occasions in July 2017, Xanthe [Lam]

10 improperly granted Quach unrestricted and unauthorized access to Genentech’s password-protected

11 network. Quach used that access to download hundreds of confidential manufacturing protocols and

12 procedures from Genentech’s secure document repository system. He saved those electronic

13 documents to an external storage device, and then took them with him to start a new job at JHL’s

14 manufacturing plant in China.” Dkt. No. 1, ¶¶ 14-15.

15          4.      The complaint alleges that individual defendants Xanthe Lam, Allen Lam, John Chan,
16 and James Quach have been indicted for criminal trade secret theft stemming from the conduct

17 alleged in the complaint. Dkt. No. 1, ¶ 3.

18          5.      The complaint further alleges that although Genentech knew of the alleged
19 misappropriation of trade secrets as early as October of 2016, it allowed its alleged trade secrets to

20 continue to be misappropriated while a criminal investigation was ongoing. Dkt. No. 1, ¶ 36.

21          6.      The complaint alleges that James Quach, with the knowledge and consent of Xanthe
22 Lam, misappropriated documents “regarding Genentech’s manufacturing and operations protocols”

23 in July 2017 using Ms. Lam’s Genentech credentials. Dkt. No. 1, ¶¶ 177, 199.

24          7.      Based on the pending indictment and the allegations in the Complaint, and on
25 information and belief, I reasonably believe Mr. Quach has a basis to invoke his Fifth Amendment

26 privilege against self-incrimination.
27

28

                                                   2          DECLARATION OF MARTHA BOERSCH
                                                                        Case No. 18-cv-06582-WHA
             Case 3:18-cv-06582-WHA Document 74 Filed 01/04/19 Page 3 of 3



 1         8.      In these circumstances, on advice of counsel, Mr. Quach will assert his Fifth
 2 Amendment privilege against self-incrimination in this action until the conclusion of the criminal

 3 case.

 4

 5         Executed this 4th day of January, 2019 at Oakland, California.
 6
                                                                /s/ Martha Boersch
 7                                                              Martha Boersch

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2         DECLARATION OF MARTHA BOERSCH
                                                                     Case No. 18-cv-06582-WHA
